DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 10/27/2020. 
Claims 1-30 are pending in this application, with claims 1,9,18 and 25 being independent. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains repetitive information. 
a.	In Published disclosure, line 8, the phrase “and/or child IAB node ..” should be removed
Correction is required. See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, the reference “472” for Fig.4B is not explained
In the published disclosure, the reference “804” for Fig.8A is not explained
In the published disclosure, the references “1016 and 1018” for Fig.10 are not explained
In the published disclosure, Paragraph[0109], “IAN” should read “IAB” 
		
Appropriate correction is required.

Claim Objections
Claims 2-3,9,17 and 25-27 are objected to because of the following informalities:
In claim 2, line 5, the acronym “IAN” should be expanded when introduced first time in the specifications or claim to clear any confusion
In claim 3, line 5, the acronym “IAN” should be expanded when introduced first time in the specifications or claim to clear any confusion
In claim 5, line 2, “procedure signal to” should read “procedure to”
In claim 9, line 3, the acronym “IAB” should be expanded when introduced first time in the specifications or claim to clear any confusion 
In claim 17, line 1, “or” should be removed
In claim 25, line 2, the acronym “IAB” should be expanded when introduced first time in the specifications or claim to clear any confusion
In claim 26, line 5, the acronym “IAN” should be expanded when introduced first time in the specifications or claim to clear any confusion 
In claim 27, line 5, the acronym “IAN” should be expanded when introduced first time in the specifications or claim to clear any confusion 
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 25:
- means for receiving, from a second IAB node and for signal transmission by the first IAB node, a first communication signal allowing the first IAB node to access a channel in an unlicensed 5G spectrum during a channel occupancy time (COT), the COT acquired by the second IAB node;
- means for communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.

Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “receiving, communicating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f), claim 25 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Published Specification Para[0105], Figure 12.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 9-17 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "the first IAB" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 25 recites the limitation "the first IAB" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claims 10-17 are rejected based upon claim dependency to independent claim 9.
Claims 26-30 are rejected based upon claim dependency to independent claim 25.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7,9 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA et al. (US 2022/0015143 Al, hereinafter referred to as “Tiirola”) in view of JIA et al. (US 2021/0068154 Al, hereinafter referred to as “Jia”).
	
Regarding claims 1,9,18 and 25, Tiirola discloses a method and an apparatus (Tiirola Fig.5,7a Ref:520 Para[0070] The IAB node (i.e. apparatus)) of wireless communication performed by a first integrated access backhaul (IAB) node (Tiirola Fig.5,7a Ref:540 Para[0070-71]  The access node (i.e. first IAB node)), the method comprising: receiving, from a second IAB node and for signal transmission by the first IAB node (Tiirola Fig.5,7a Ref:520,S74 Para[0070-71] The Scheduling node (i.e. second IAB node) sends COT structure indication to the access node), a first communication signal (Tiirola Fig.7a Ref:S74 Para[0070-71] The GC-PDCCH is used (i.e. communication signal)) allowing the first IAB node to access a channel in an unlicensed 5G spectrum (Tiirola Para[0016] The 5G system) during a channel occupancy time (COT) (Tiirola Fig.7a Ref:S75 Para[0070-71] The Scheduling node sends COT structure indication to the access node and the nodes transmit and receive data in COT on the acquired channel), the COT acquired by the second IAB node (Tiirola Fig.7a Ref:S72,73 Para[0070-71] The Scheduling node performs LBT and acquires the channel).
Tiirola does not explicitly disclose communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.
However, Jia from the same field of invention discloses communicating a second communication signal (Jia Fig.6,8 Para[0095-100] The channel occupancy signal (i.e. second communication signal)) with a third IAB node (Jia Fig.6,8 Para[0095-100,0136] The terminal 2 (i.e. third IAB node)) different from the first IAB node to allow the third IAB node to access the channel(Jia Fig.6,8 Para[0095-100,0136] The remaining MCOT is shared with another terminal which is different than the terminal 1) for signal transmission by the third IAB node during the COT (Jia Fig.6,8 Para[0095-100,0136] The communication between the sender device and the terminals is during MCOT).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola to have the feature of “communicating a second communication signal with a third IAB node different from the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT” as taught by Jia. The suggestion/motivation would have been to avoid collision between devices and improve communication efficiency (Jia Para[0005]).

Specifically for claims 9,18 and 25, Tiirola discloses the apparatus that includes a transceiver (Tiirola Fig.9 Ref:930 Para[0075-77] The communication interface), a processor (Tiirola Fig.9 Ref:910 Para[0075] The processor) (Tiirola Fig.9 Ref:920,922 Para[0075] The memory with code).

Regarding claims 2 and 26, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein: the COT is shared with the first IAB node for signal transmission by a mobile terminal (MT) of the first IAB node (Tiirola Fig.5 Para[0048] The IAB MT facilitates transmission to the parent IAB for which COT is shared); and the third IAB node is positioned along an upstream signal path from the second IAB node towards an IAB donor of an IAB network that includes the IAN donor, the first IAB node, the second IAB node and the third IAB node (Tiirola Fig.5 Para[0057] The communication system has donor node, scheduling node and access node).
Regarding claims 3 and 27, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein: the COT is shared with the first IAB node for signal transmission by a distributed unit (DU) of the first IAB node (Tiirola Fig.5 Para[0050] The IAB DU facilitates transmission to the child IAB for which COT is shared); and the third IAB node is positioned along a downstream signal path from the second IAB node towards an IAB donor of an IAB network that includes the IAN donor, the first IAB node, the second IAB node and the third IAB node (Tiirola Fig.5 Para[0057] The communication system has donor node, scheduling node and access node).
Regarding claim 4, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the second IAB node performs a type 2 channel access procedure to access the COT prior to transmitting the first communication signal during the COT (Tiirola Para[0069-70] The type 2 LBT is performed by the scheduling node IAB node).
Regarding claim 5, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the third IAB node performs a type 2 channel access procedure signal to access the COT prior to transmitting the transmission by the third IAB node during the COT (Tiirola Para[0069-70] The type 2 LBT is performed by the IAB node for transmission to the scheduling node).
	
Regarding claim 7, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola further discloses wherein the communicating the second communication signal with the third IAB node is based on a semi-static configuration established by an IAB donor of an IAB network including the first IAB node, the second IAB node and the third IAB node (Tiirola Para[0062] The donor node CU determines semi-static resource configuration for each IAB node).



Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia and further in view of MULLER (US 2021/0136676 Al, hereinafter referred to as “Muller”).

Regarding claims 8 and 30, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein a number of backhaul links between the 
However, Muller from a similar field of invention discloses wherein a number of backhaul links between the second IAB node and the third IAB nodes is no greater than a maximum hop count constraint on sharing COT in the IAB network (Muller Para[0198] The neighbor base station (i.e. IAB node) is limited to max hops).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein a number of backhaul links between the second IAB node and the third IAB nodes is no greater than a maximum hop count constraint on sharing COT in the IAB network” as taught by Muller. The suggestion/motivation would have been to optimize wireless backhaul sharing (Muller Para[0003]).




Claims 6,10-11,15-16,19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia and further in view of Park et al. (US 2020/0145967 Al, hereinafter referred to as “Park”).

Regarding claim 6, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT.
However, Park from a similar field of invention discloses receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT (Park Fig.37 Para[0459,0492] The resource configuration information is sent from the donor node to the second access node to the first access node).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “receiving a dynamic indication from the second IAB node permitting the first IAB node to allow the third IAB node to access the channel for signal transmission by the third IAB node during the COT” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 10, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node.
However, Park from a similar field of invention discloses wherein the first communication signal includes (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 11, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of 
However, Park from a similar field of invention discloses wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 15, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 
However, Park from a similar field of invention discloses wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink control channel (PUCCH) (Park Para[0274] The UCI is carried in a PUCCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink control channel (PUCCH)” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 16, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 
However, Park from a similar field of invention discloses wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink shared channel (PUSCH) (Park Para[0274] The UCI is multiplexed in a PUSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the UL communication signal is transmitted as an uplink control information (UCI) message via a physical uplink shared channel (PUSCH)” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 19, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose 
However, Park from a similar field of invention discloses wherein the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).


Regarding claim 20, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node.
However, Park from a similar field of invention discloses wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 24, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message.
However, Park from a similar field of invention discloses wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message (Park Fig.38A Para[0461] The downlink resource information is sent via MAC CE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein the DL communication signal is transmitted as medium access control (MAC) control element (CE) message” as taught by Park. The Park Para[0004]).

Regarding claim 28, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node; or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node.
However, Park from a similar field of invention discloses wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node); or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed (Park Fig.18,30C Para[0377] The uplink communication is between MT of child node and DU of the parent node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein: the first communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the second IAB node to a parent distributed unit (DU) of the first IAB node; or the second communication signal includes an uplink (UL) communication signal from a mobile terminal (MT) of the first IAB node to a parent distributed unit (DU) of the third IAB node” as taught by Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).

Regarding claim 29, Tiirola in view of Jia discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia does not explicitly disclose wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit 
However, Park from a similar field of invention discloses wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node; or the second communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the first IAB node to a mobile terminal (MT) of the third IAB node (Park Fig.18,30C Para[0377] The downlink communication is between DU of the parent node and MT of the child node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola and Jia to have the feature of “wherein: the first communication signal includes a downlink (DL) communication signal from a parent distributed unit (DU) of the second IAB node to a mobile terminal (MT) of the first IAB node; or the second Park. The suggestion/motivation would have been to reduce latency by providing resource information (Park Para[0004]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Zhou et al. (US 2022/0078781 Al, hereinafter referred to as “Zhou”).

Regarding claim 12, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal.

However, Zhou from a similar field of invention discloses wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal (Zhou Para[0293] The UCI indicates to a receiving device the type of LBT to perform).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes channel access information related to a switch from a type 1 channel access procedure to a type 2 channel access procedure performed by the MT prior to communicating the second communication signal” as taught by Zhou. The suggestion/motivation would have been to reduce power consumption by improving PUCCH resource allocation (Zhou Para[0313]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Oviedo et al. (WO 2020/146833 Al, hereinafter referred to as “Oviedo”).

Regarding claim 13, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes COT sharing information related to sharing of the COT.
However, Oviedo from a similar field of invention discloses wherein the UL communication signal includes COT sharing information related to sharing of the COT (Oviedo Para[0029] The UCI contains information about COT sharing boundary).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes COT sharing information related to sharing Oviedo. The suggestion/motivation would have been to allow UEs and gNB to take advantage of the NR operation (Oviedo Para[0025]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Myung et al. (US 2021/0050933 Al, hereinafter referred to as “Myung”).

Regarding claim 14, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission.
However, Myung from a similar field of invention discloses wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission (Myung Para[0162] The UCI contains information of UE-initiated COT and for the BS to use one-shot LBT to send PDCCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal includes a request indicating a channel access procedure to be performed by the parent DU for incoming signal transmission” as taught by Myung. The suggestion/motivation would have been to efficient time resource allocation (Myung Para[0018]).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Wang et al. (WO2020/156180A1, hereinafter referred to as “Wang”).

Regarding claim 17, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above 
However, Wang from a similar field of invention discloses wherein the UL communication signal is transmitted as medium access control (MAC) control element (CE) message (Wang Para[0195] The shared COT information is send in MAC CE from the terminal device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the UL communication signal is transmitted as medium access control (MAC) control element (CE) message” as taught by Wang. The suggestion/motivation would have been to reduce delay and improve message sending in unlicensed frequency band (Wang Para[0003]).





Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Jia, Park and further in view of Li et al. (US 2021/0007149 Al, hereinafter referred to as “Li”).

Regarding claim 21, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal includes COT-sharing information related to sharing of the COT.
However, Li from a similar field of invention discloses wherein the DL communication signal includes COT-sharing information related to sharing of the COT (Li Para[0345] The DCI contains COT sharing indication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal includes COT-sharing information related to sharing of the COT” as taught by Li. The suggestion/motivation Li Para[0036]).

Regarding claim 22, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message and/or a DCI2_5 message.
However, Li from a similar field of invention discloses wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message (Li Para[0083] The DCI contains DCI 2_0 to indicate uplink symbol for multi-slot PUSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal is transmitted as a downlink control information (DCI) message including a DCI2_0 message” as taught by Li. The suggestion/motivation would have been to operate efficiently in unlicensed band (Li Para[0036]).

Regarding claim 23, Tiirola in view of Jia and Park discloses the method and the apparatus as explained above for Claim 1. Tiirola in view of Jia and Park does not explicitly disclose wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant.
However, Li from a similar field of invention discloses wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant (Li Para[0312] The DCI is used for PUSCH scheduling in case of grant-based or a configured grant transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tiirola, Jia and Park to have the feature of “wherein the DL communication signal is a DL transmission scheduled via a downlink control information (DCI) grant” as taught by Li. The suggestion/motivation would have been to operate efficiently in unlicensed band (Li Para[0036]).



Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0053798 to Tsai (Fig.13 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0322982 to Wu (Fig.3 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2021/0204322 to  (Fig.7 and associated paragraphs).
4.	European Patent Publication No. EP3955620A1 to Murayama (Fig.5B,8B and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUDESH M PATIDAR/Examiner, Art Unit 2415